DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-19 pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, it is unclear how there can be an “angle between two adjacent sub-beams.” If two sub-beams are adjacent, the angle between them would be 0 degrees. Examiner will interpret this phrase as “a pulse downward viewing angle width of each sub-beam of the plurality of sub-beams,” which appears to be described by the claimed equation of claim 6. Claim 15 recites the same phrase and is also unclear for at least this reason.
	Regarding claim 7, the phrase “the plurality of sub-beams correspond to the plurality of nulls” is unclear. Examiner will interpret this to mean that each null of the plurality of nulls corresponds to a sub-beam of the plurality of sub-beams. It is further unclear how there can be an “angle between two adjacent nulls.” If two nulls are adjacent, the angle between them would be 0 degrees. Examiner will interpret this phrase as “a pulse downward viewing angle width of each null of the plurality nulls,” which appears to be described by the claimed equation of claim 7. Claim 16 recites the same phrase and is also unclear for at least this reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 8-13, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al (Hongbo Mo, Wei Xu, Zhimin Zeng, "Investigation on Beamspace Multiple-Input Multiple-Output Synthetic Aperture Radar Data Imaging", International Journal of Antennas and Propagation, vol. 2016, Article ID 2706836, 14 pages, 2016. https://doi.org/10.1155/2016/2706836; hereinafter “Mo”).

Regarding claim 1,
	Mo teaches:
A method for separating echo signals of Space-Time Waveform Encoding Synthetic Aperture Radar (STWE SAR) in elevation, comprising: (Fig. 1b – “beamspace MIMO-SAR imaging scheme… in elevation”)
receiving aliasing echo signals of a plurality of sub-swaths; ([pg. 2, column 2, lines 10-12] – “As shown in Figure 1(a), four subpulses are transmitted in a single PRI and their corresponding echoes will overlap in the receiving window”)
for a target sub-swath of the plurality of sub-swaths, generating a plurality of sub- beams associated with the target sub-swath, the plurality of sub-beams pointing to different directions of the target sub-swath respectively, (Fig. 1b – sub-beams a and d associated with sub-swath 1, sub-beams b and c associated with sub-swath 3)  and a null of each of the plurality of sub- beams being used for deep nulling suppression on echo signals of sub-swaths except the target sub-swath; and (Fig. 1b – null direction)
processing the aliasing echo signals based on the plurality of sub-beams and a plurality of nulls corresponding to the plurality of sub-beams to generate a target echo signal of the target sub-swath. (Fig. 6 – “The block diagram of the real time DBF processor with null steering in elevation onboard”)

Regarding claim 2,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The method of claim 1, before receiving the aliasing echo signals of the plurality of sub- swaths, further comprising: 
transmitting linear frequency modulation signals in a time sharing manner to irradiate the plurality of sub-swaths with the linear frequency modulation signals, ([pg. 4, column 1, eq. 2] – “linear frequency modulation rate”) irradiation time of sub-swaths far away from an SAR being earlier than irradiation time of sub-swaths close to the SAR. (Fig. 1 – Burst 1 irradiates subswaths 1 and 3 before burst 2 irradiates subswaths 2 and 4; Fig. 2 – moving direction moves towards end of swath width farther away from SAR)

Regarding claim 3,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The method of claim 1, wherein processing the aliasing echo signals based on the plurality of sub-beams and the plurality of nulls corresponding to the plurality of sub-beams to generate the target echo signal of the target sub-swath comprises: 
for each of the plurality of sub-beams, extracting a partial echo signal of the target sub-swath from the aliasing echo signals by use of the sub-beam, ([pg. 7, column 2, last paragraph] – “ABF step controlled by a series of phase shifters to receive echoes from different subswaths, the first DBF step to form two sharp beams to receive echoes from different subpulses implemented by the multiplied phase matrix a(𝜏) and multiple time delayers”) and performing deep nulling suppression on the echo signals of the sub-swaths except the target sub-swath by use of the null of the sub-beam; ([pg. 7, column 2, last paragraph] – “the second DBF step to further separate echoes corresponding to different subpulses to extract different spatial diversities by null steering”)
extracting a plurality of partial echo signals of the target sub-swath from the aliasing echo signals by use of the plurality of sub-beams; and (Fig. 6)
filtering the plurality of partial echo signals, and synthesizing the plurality of filtered partial echo signals to obtain the target echo signal of the target sub-swath. (Figs. 6, 7c)

Regarding claim 4,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The method of claim 3, wherein the plurality of sub-beams are generated by a multipath beam former, ([pg. 2, col. 2, para. 2] – “four subpulses are transmitted with different time delays or/and with different elevation transmitting beams and this scheme leads to the fact that the raw data recorded in the same position of the receiving window are echoes corresponding to different subpulses simultaneously arriving at the receiving antenna from multiple directions”) an i-th path in the multipath beam former being used to extract the partial echo signal of the target sub-swath, (Fig. 6; [pg. 7, column 2, last paragraph] – “ABF step controlled by a series of phase shifters to receive echoes from different subswaths, the first DBF step to form two sharp beams to receive echoes from different subpulses implemented by the multiplied phase matrix a(𝜏) and multiple time delayers”) and a weighted vector for deep nulling suppression on the echo signals of the sub-swaths except the target sub-swath is: 
    PNG
    media_image1.png
    51
    257
    media_image1.png
    Greyscale
 where 
    PNG
    media_image2.png
    45
    196
    media_image2.png
    Greyscale
i is a serial number of the sub-beam, a minus represents that the sub-beam is on a left side of a central sub-beam, a plus represents that the sub-beam is on a right side of the central sub-beam, M is a number of the plurality of sub-beams, e.sub.m is a column vector that is 1 for an m-th element and 0 for others, and V.sub.i is a receiving array multi-matrix of an i-th sub-beam. (Eq. 19 – weighting matrix w(𝜏); [pg. 7, col. 2, first para.] – Therefore, the multiplied matrix w(𝜏) for DBF with null steering includes two parts: the phase vector a(𝜏) for conventional  beam scanning the same as (5) and the second multiplied matrix b(𝜏)for null steering)

Regarding claim 8,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The method of claim 3, wherein synthesizing the plurality of filtered partial echo signals to obtain the target echo signal of the target sub-swath comprises: summing the plurality of filtered partial echo signals in a time domain or a frequency domain to obtain the target echo signal of the target sub-swath. (Fig. 6 – summing of filtered signals)

Regarding claim 9,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The method of claim 1, wherein the receiving aliasing echo signals of a plurality of sub- swaths comprises: receiving the aliasing echo signals of the plurality of sub-swaths via a multichannel antenna. (Fig. 1a – multi-channel antenna; [pg. 2, col, 2, para. 2] – “As shown in Figure 1(a), four subpulses are transmitted in a single PRI and their corresponding echoes will overlap in the receiving window. However, four subpulses are transmitted with different time delays or/and with different elevation transmitting beams and this scheme leads to the fact that the raw data recorded in the same position of the receiving window are echoes corresponding to different subpulses simultaneously arriving at the receiving antenna from multiple directions”)

Regarding claim 10,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
A device for separating echo signals of Space-Time Waveform Encoding Synthetic Aperture Radar (STWE SAR) in elevation, comprising: (Fig. 1b – “beamspace MIMO-SAR imaging scheme… in elevation”)
a processor; and ([pg. 7, col. 2, last para] – “The block diagram of the real time DBF processor with null steering in elevation onboard is shown in Figure 6”)
memory storing instructions for execution by the processor, wherein the processor is configured to: ([pg. 7, col. 2, last para] – “processor includes three parts: the ABF step… the first DBF step… the second DBF step”)
receive aliasing echo signals of a plurality of sub-swaths; ([pg. 2, column 2, lines 10-12] – “As shown in Figure 1(a), four subpulses are transmitted in a single PRI and their corresponding echoes will overlap in the receiving window”)
for a target sub-swath of the plurality of sub-swaths, generate a plurality of sub-beams associated with the target sub-swath, the plurality of sub-beams pointing to different directions of the target sub-swath respectively, (Fig. 1b – sub-beams a and d associated with sub-swath 1, sub-beams b and c associated with sub-swath 3)  and a null of each of the plurality of sub- beams being used for deep nulling suppression on echo signals of sub-swaths except the target sub-swath; and (Fig. 1b – null direction)
process the aliasing echo signals based on the plurality of sub-beams and a plurality of nulls corresponding to the plurality of sub-beams to generate a target echo signal of the target sub-swath. (Fig. 6 – “The block diagram of the real time DBF processor with null steering in elevation onboard”)

Regarding claim 11,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The device of claim 10, wherein the processor is further configured to: 
before the receiving unit receives the aliasing echo signals of the plurality of sub- swaths, transmit linear frequency modulation signals in a time sharing manner to irradiate the plurality of sub-swaths with the linear frequency modulation signals, ([pg. 4, column 1, eq. 2] – “linear frequency modulation rate”) irradiation time of the sub-swaths far away from an SAR being earlier than irradiation time of the sub-swaths close to the SAR. (Fig. 1 – Burst 1 irradiates subswaths 1 and 3 before burst 2 irradiates subswaths 2 and 4; Fig. 2 – moving direction moves towards end of swath width farther away from SAR)

Regarding claim 12,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The device of claim 10, wherein the processor is further configured to, for each of the plurality of sub-beams, extract a partial echo signal of the target sub-swath from the aliasing echo signals by use of the sub-beam, ([pg. 7, column 2, last paragraph] – “ABF step controlled by a series of phase shifters to receive echoes from different subswaths, the first DBF step to form two sharp beams to receive echoes from different subpulses implemented by the multiplied phase matrix a(𝜏) and multiple time delayers”) perform deep nulling suppression on the echo signals of the sub-swaths except the target sub-swath by use of the null of the sub-beam, ([pg. 7, column 2, last paragraph] – “the second DBF step to further separate echoes corresponding to different subpulses to extract different spatial diversities by null steering”) extract a plurality of partial echo signals of the target sub-swath from the aliasing echo signals by use of the plurality of sub-beams, (Fig. 6) filter the plurality of partial echo signals and synthesize the plurality of filtered partial echo signals to obtain the target echo signal of the target sub-swath. (Figs. 6, 7c)

Regarding claim 13,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The device of claim 12, wherein an i-th path in a multipath beam former ([pg. 2, col. 2, para. 2] – “four subpulses are transmitted with different time delays or/and with different elevation transmitting beams and this scheme leads to the fact that the raw data recorded in the same position of the receiving window are echoes corresponding to different subpulses simultaneously arriving at the receiving antenna from multiple directions”)  is used to extract the partial echo signal of the target sub-swath, an i-th path in the multipath beam former being used to extract the partial echo signal of the target sub-swath, (Fig. 6; [pg. 7, column 2, last paragraph] – “ABF step controlled by a series of phase shifters to receive echoes from different subswaths, the first DBF step to form two sharp beams to receive echoes from different subpulses implemented by the multiplied phase matrix a(𝜏) and multiple time delayers”) and a weighted vector for deep nulling suppression on the echo signals of the sub-swaths except the target sub-swath is: : 
    PNG
    media_image1.png
    51
    257
    media_image1.png
    Greyscale
 where 
    PNG
    media_image2.png
    45
    196
    media_image2.png
    Greyscale
i is a serial number of the sub-beam, a minus represents that the sub-beam is on a left side of a central sub-beam, a plus represents that the sub-beam is on a right side of the central sub-beam, M is a number of the plurality of sub-beams, e.sub.m is a column vector that is 1 for an m-th element and 0 for others, and V.sub.i is a receiving array multi-matrix of an i-th sub-beam. (Eq. 19 – weighting matrix w(𝜏); [pg. 7, col. 2, first para.] – Therefore, the multiplied matrix w(𝜏) for DBF with null steering includes two parts: the phase vector a(𝜏) for conventional  beam scanning the same as (5) and the second multiplied matrix b(𝜏)for null steering)

Regarding claim 17,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The device of claim 12, wherein the processor is further configured to sum the plurality of filtered partial echo signals in a time domain or a frequency domain to obtain the target echo signal of the target sub-swath. (Fig. 6 – summing of filtered signals)

Regarding claim 18,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The device of claim 10, wherein the processor is further configured to receive the aliasing echo signals of the plurality of sub-swaths via a multichannel antenna. (Fig. 1a – multi-channel antenna; [pg. 2, col, 2, para. 2] – “As shown in Figure 1(a), four subpulses are transmitted in a single PRI and their corresponding echoes will overlap in the receiving window. However, four subpulses are transmitted with different time delays or/and with different elevation transmitting beams and this scheme leads to the fact that the raw data recorded in the same position of the receiving window are echoes corresponding to different subpulses simultaneously arriving at the receiving antenna from multiple directions”)

Regarding claim 19,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
A non-transitory computer-readable storage medium having stored therein computer instructions that when executed by a processor, implement the steps of the method for separating echo signals of Space-Time Waveform Encoding Synthetic Aperture Radar (STWE SAR) in an elevation, wherein the method comprises: (Fig. 1b – “beamspace MIMO-SAR imaging scheme… in elevation”)
receiving aliasing echo signals of a plurality of sub-swaths; ([pg. 2, column 2, lines 10-12] – “As shown in Figure 1(a), four subpulses are transmitted in a single PRI and their corresponding echoes will overlap in the receiving window”)
for a target sub-swath of the plurality of sub-swaths, generating a plurality of sub- beams associated with the target sub-swath, the plurality of sub-beams pointing to different directions of the target sub-swath respectively, (Fig. 1b – sub-beams a and d associated with sub-swath 1, sub-beams b and c associated with sub-swath 3) and a null of each of the plurality of sub- beams being used for deep nulling suppression on echo signals of sub-swaths except the target sub-swath; and (Fig. 1b – null direction)
processing the aliasing echo signals based on the plurality of sub-beams and a plurality of nulls corresponding to the plurality of sub-beams to generate a target echo signal of the target sub-swath. (Fig. 6 – “The block diagram of the real time DBF processor with null steering in elevation onboard”)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo as applied to claims 3 or 12 above and in view of Hammond et al (US 20200036487 A1; hereinafter “Hammond”).

Regarding claim 5,
	Mo teaches the invention as claimed and discussed above. 

	Mo further teaches:
The method of claim 3, wherein, for a partial echo signal corresponding to the i-th sub- beam, the partial echo signal corresponding to the i th sub-beam is filtered (Fig. 6) 
    PNG
    media_image3.png
    49
    166
    media_image3.png
    Greyscale
(lined through limitation corresponds to element not taught by reference)
Hammond teaches:
The method of claim 3, wherein, for a partial echo signal corresponding to the i-th sub- beam, the partial echo signal corresponding to the i th sub-beam is filtered according to band range of:  
    PNG
    media_image4.png
    68
    261
    media_image4.png
    Greyscale
where B.sub.r is a bandwidth for transmitting signals, and M is a number of the plurality of sub-beams. ([0040] – “radar signals may typically have frequency diversity capabilities, e.g., where individual radar channels are limited to a particular sub-band. FDM is a technique by which the total bandwidth available in a communication medium is divided into a series of non-overlapping frequency bands (each of which is used to carry a separate signal).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hammond’s known technique to Mo’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Mo teaches a base method of filtering partial echo signals; (2) Hammond teaches a specific FDM technique to allow signals to be filtered; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Mo Fig. 6) and resulted in an improved system with improved filtering capabilites; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The device of claim 12, wherein, for a partial echo signal corresponding to the i th sub- beam, the partial echo signal corresponding to the i th sub-beam is filtered (Fig. 6) 
    PNG
    media_image3.png
    49
    166
    media_image3.png
    Greyscale
(lined through limitation corresponds to element not taught by reference)

Hammond teaches:
The device of claim 12, wherein, for a partial echo signal corresponding to the i-th sub- beam, the partial echo signal corresponding to the i th sub-beam is filtered according to band range of:  
    PNG
    media_image4.png
    68
    261
    media_image4.png
    Greyscale
where B.sub.r is a bandwidth for transmitting signals, and M is a number of the plurality of sub-beams. ([0040] – “radar signals may typically have frequency diversity capabilities, e.g., where individual radar channels are limited to a particular sub-band. FDM is a technique by which the total bandwidth available in a communication medium is divided into a series of non-overlapping frequency bands (each of which is used to carry a separate signal).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hammond’s known technique to Mo’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Mo teaches a base method of filtering partial echo signals; (2) Hammond teaches a specific FDM technique to allow signals to be filtered; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Mo Fig. 6) and resulted in an improved system with improved filtering capabilites; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo as applied to claims 1 / 10 above and in view of Neto et al (US 20210088651 A1; hereinafter “Neto”).

Regarding claim 6,
	Mo teaches the invention as claimed and discussed above. 

	Mo does not explicitly teach:
The method of claim 1, wherein an angle between two adjacent sub-beams of the plurality of sub-beams is 
    PNG
    media_image5.png
    41
    164
    media_image5.png
    Greyscale
is a pulse downward viewing angle width of the target sub-swath, and M is a number of the plurality of sub-beams.

Neto teaches:
The method of claim 1, wherein an angle between two adjacent sub-beams of the plurality of sub-beams is 
    PNG
    media_image5.png
    41
    164
    media_image5.png
    Greyscale
is a pulse downward viewing angle width of the target sub-swath, and M is a number of the plurality of sub-beams. ([0064] – “typical values for N are: 8 for illuminating a swath width of 80 km and 32 sub-beams for illuminating a swath width of 320 km (each sub-beam in this case is 10 km wide).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Neto’s known technique to Mo’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Mo teaches a base method of generating a plurality of sub-beams for a target sub-swath; (2) Neto teaches a specific configuration of the plurality of sub-beams for illuminating a swath; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Mo Fig. 1b) and resulted in an improved system with efficiently configured sub-beams; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 15,
	Mo teaches the invention as claimed and discussed above. 

	Mo does not explicitly teach:
The device of claim 10, wherein an angle between two adjacent sub-beams of the plurality of sub-beams is 
    PNG
    media_image5.png
    41
    164
    media_image5.png
    Greyscale
 is a pulse downward viewing angle width of the target sub-swath, and M is a number of the plurality of sub-beams.

Neto teaches:
The device of claim 10, wherein an angle between two adjacent sub-beams of the plurality of sub-beams is 
    PNG
    media_image5.png
    41
    164
    media_image5.png
    Greyscale
is a pulse downward viewing angle width of the target sub-swath, and M is a number of the plurality of sub-beams. ([0064] – “typical values for N are: 8 for illuminating a swath width of 80 km and 32 sub-beams for illuminating a swath width of 320 km (each sub-beam in this case is 10 km wide).”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Neto’s known technique to Mo’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Mo teaches a base device of generating a plurality of sub-beams for a target sub-swath; (2) Neto teaches a specific configuration of the plurality of sub-beams for illuminating a swath; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Mo Fig. 1b) and resulted in an improved system with efficiently configured sub-beams; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Allowable Subject Matter
Claims 7, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejections under 35 USC 112(b) (see above) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7,
	Mo teaches the invention as claimed and discussed above. 
	Mo further teaches:
The method of claim 1, wherein the plurality of sub-beams correspond to the plurality of nulls, (Fig. 1b; [pg. 2, col. 2, second to last para.] – To improve the quality of echoes separating corresponding to different subpulses from the same subswath, DBF with null steering instead of conventional DBF could be adopted; [pg. 7, col. 2, last para.] – “the second DBF step to further separate echoes corresponding to different subpulses to extract different spatial diversities by null steering” (Eq. 19 – weighting matrix w(𝜏); [pg. 7, col. 2, first para.] – Therefore, the multiplied matrix w(𝜏) for DBF with null steering includes two parts: the phase vector a(𝜏) for conventional  beam scanning the same as (5) and the second multiplied matrix b(𝜏)for null steering) 
    PNG
    media_image6.png
    41
    164
    media_image6.png
    Greyscale
(lined through limitation corresponds to element not taught by reference) 

Claim 16 recites similar limitations and is also indicated as allowable subject matter for similar reasons.

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648